                                                                    November 27, 2019

                                                               VIA CM/ECF FILING

   The Honorable Nancy E. Brasel
   The Honorable David T. Schultz
   United States District Court
   316 North Robert Street
   100 Federal Building
   St. Paul, Minnesota 55010

         RE: Sunderland, et al. v. Garda USA, Inc., et al.
             Case No. 19-CV-1877-NEB/DTS

   Dear Judges Brasel and Schultz,

         I write to inform the Court that the parties in the above-referenced case have
   reached an agreement to resolve the matter and that a stipulation for dismissal is
   forthcoming.

                                          Sincerely,

                                          MADIA LAW LLC

                                          /s/ Joshua A. Newville

                                          Joshua A. Newville




323 WASHINGTON AVE. N., #200                                   NEWVILLE@MADIALAW.COM
MINNEAPOLIS, MINNESOTA 55401                                   612.349.2743 | FAX 612.235.3357
